Submission of a controversy on an agreed statement of facts pursuant te *821sections 546-548 of the Civil Practice Act. Judgment unanimously directed in favor of plaintiffs, without costs. The instrument creating the right of way or easement is silent as to any obligation on the part of plaintiffs, as the owners of a servient estate, to maintain the driveway or the wall adjacent thereto in proper condition; hence plaintiffs may not be required, as a contract engagement, to contribute to the expense of repairing the wall at the rear of defendants’ lot. No obligation to do so can be predicated upon sections C26-563.0 or C26-564.0 of the Administrative Code of the City of New York. Those sections only obligate plaintiffs to repair the retaining wall or portion thereof abutting their property at the rear of their lot. If defendants’ interpretation of such statutory provisions were adopted, it may well be that the statutes would be invalid as to plaintiffs as purporting to require them to maintain a wall at the rear of defendants’ lot for the protection or advantage of property which they do not own on either side of the wall at that point. Assuming that two interpretations of these statutes are permissible, the one sustaining their validity will be adopted. Present — Carswell, Acting P. J., Johnston, Adel, Nolan and Sneed, JJ.